Title: From George Washington to Carpenter Wharton, 4 February 1777
From: Washington, George
To: Wharton, Carpenter

 

Sir
Head Quarters Morris town 4th Feby 1777

I have your favr of the 29th last Month. The Beef and Spirit came safe to hand, for which I am obliged to you.
I am glad to find that you go on so well in the establishment of the great Magazines, and I beg you will constantly keep removing your Salt provisions Flour and Liquors into them as you collect them, never keeping more in and about Philada than are absolutely necessary for the Troops that will be upon their march from the Southward. I am likewise pleased with your having appointed Commissaries on the Roads to the southward of Philada for the accommodation of the Troops on their way.
I do not think there will be any Necessity for a Magazine at Winchester, the Country is very plentiful and the Body of Troops in that quarter can never be large, besides the Congress have already directed that a Magazine should be established at Pittsburgh in case any Indian disturbances should happen, which is the only event that can draw a force that way.
I wish matters in the Commissary’s department were, or could be, put upon a proper footing here. When Mr Lowrey undertook the victualling and supplying the Army in Jersey, I thought I should have no more trouble. But Mr Irwin, the issuing Commissary, informed me a few days ago, that Mr Lowrey had scarcely supplied him with any one Article, and that if he had not purchased himself, the Army must have been destitute.
I have directed Capt. Wadsworth (who is sent by Colo. Trumbull to look into the State of the Commissary’s department) to go to Lowrey and enquire into this strange conduct, and he is then to proceed on to you, and endeavour to put Matters in some train till Colo. Trumbull comes down himself. For I am determined to have a thorough enquiry into the Causes of the disorders in the Commissary line, and whoever appears to have been in fault shall answer for it. I am Sir Yr most obt Servt

Go: Washington

